FILED
                             NOT FOR PUBLICATION                             SEP 03 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


PATIENCE CHIMA,                                  No. 12-70158

               Petitioner,                       Agency No. A096-434-713

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 25, 2015**

Before:        McKEOWN, CLIFTON, and HURWITZ, Circuit Judges.

      Patience Chima, a native and citizen of Nigeria, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying her motion to remand and

dismissing her appeal from an immigration judge’s (“IJ”) decision denying her

application for asylum, withholding of removal, and protection under the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C.

§ 1252. We review for substantial evidence the agency’s factual findings,

Rahimzadeh v. Holder, 613 F.3d 916, 920 (9th Cir. 2010), and for abuse of

discretion the denial of a motion to remand, Malhi v. INS, 336 F.3d 989, 993 (9th

Cir. 2003). We deny the petition for review.

      As an initial matter, the BIA did not abuse its discretion in denying Chima’s

motion to remand proceedings to the IJ for adjustment of status because the IJ

lacked jurisdiction to consider her adjustment application. See 8 C.F.R.

§ 1208.2(c)(3)(i) (in asylum-only proceedings, “all parties are prohibited from

raising or considering any other issues, including but not limited to issues of

admissibility, deportability, eligibility for waivers, and eligibility for any other

form of relief”); see also Nian v. Holder, 683 F.3d 1227, 1228 (9th Cir. 2012) (an

alien may seek asylum, withholding of removal, and CAT protection in an asylum-

only proceeding, but no other forms of relief).

      Chima testified she suffered mistreatment by witch doctors in Nigeria which

she did not report to authorities. The record does not compel the conclusion that

the government of Nigeria was unable or unwilling to protect Chima. See Castro-

Perez v. Gonzales, 409 F.3d 1069, 1072 (9th Cir. 2005) (record did not compel

conclusion that the government was unable or unwilling to control persecutors);


                                            2                                     12-70158
Rahimzadeh, 613 F.3d at 920-22 (discussing various means by which a petitioner

may fill the “gap in proof” left by the absence of a report to the police). Thus,

Chima’s asylum and withholding of removal claims fail. See Rahimzadeh, 613
F.3d at 923.

      Finally, substantial evidence supports the BIA’s denial of CAT relief

because Chima did not establish that it is more likely than not she will be tortured

by the Nigerian government or with its consent or acquiescence. See Silaya v.

Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED.




                                           3                                    12-70158